Citation Nr: 9920195	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for the cause of the veteran's death.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  He died on June [redacted] 1997, and the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in November 1997 and August 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate shows that he died on 
June [redacted] 1997, with pneumonia listed as the immediate cause 
of death and no underlying causes of death listed.

3.  At the time of death, service connection was in effect 
for a psychoneurosis (anxiety reaction), evaluated as 10 
percent disabling; and an appendectomy scar, evaluated as 
noncompensably (zero percent) disabling.

4.  There is no competent medical evidence showing that any 
disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.

5.  There is no competent medical evidence of a nexus between 
pneumonia, the immediate cause of the veteran's death, and 
treatment by the VA.

6.  The combined evaluation for the veteran's service-
connected disabilities at the time of death was 10 percent, 
and the veteran was not in receipt of a total disability 
evaluation for service-connected disabilities for a period of 
10 or more years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
the cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for DIC benefits under 38 U.S.C.A. 
§ 1318 (West 1991) have not been met.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. §§ 3.22, 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background

The veteran's death certificate shows that he died on June 
[redacted] 1997, with pneumonia listed as the immediate cause of 
death.  No underlying causes of death were listed on his 
death certificate, and no autopsy was performed.  At the time 
of death, service connection was in effect for a 
psychoneurosis (anxiety reaction), evaluated as 10 percent 
disabling; and an appendectomy scar, evaluated as 
noncompensably disabling.  The combined disability evaluation 
was 10 percent.  See 38 C.F.R. § 4.25 (1998).

The Board observes that the veteran's service medical records 
are entirely negative for any respiratory disorders.  VA 
hospital and treatment records dated from 1995 through 1997 
reflect treatment for neurological problems, including 
dementia and residuals of a head injury incurred in an 
automobile accident.  While the veteran was treated on 
numerous occasions for psychiatric symptomatology in 
conjunction with treatment for his neurological problems, the 
medical evidence of record does not in any way suggest that 
his service-connected psychiatric disability was a cause of 
his neurological problems.  During hospitalizations in 1996, 
the veteran was treated with various medications, including 
Demerol, Haldol, and Risperidone.  While the veteran was 
removed from several of these medications because of side 
effects, such as sedation and sensitivity, there is no 
medical opinion or other medical evidence of record 
suggesting that these medications worsened his underlying 
neurological condition in any way.    

VA treatment records from June 1997 indicate that the veteran 
was treated for aspiration pneumonia, and he was admitted to 
the Knoxville, Iowa VA Medical Center (VAMC) on June 13, 1997 
with a recent diagnosis of aspiration pneumonia.  Upon 
examination, the veteran's lungs were clear bilaterally.  
During the course of this hospitalization, there was no 
shortness of breath noted.  The veteran was discharged on 
June 17, 1997, and a diagnosis of aspiration pneumonia, 
resolved, is noted in the hospitalization report.

On June 18, 1997, the veteran was admitted to the Des Moines 
VAMC with complaints of fever and hemoptysis.  Upon 
examination of the lungs, there were no wheezes or rales, but 
coarseness was noted anteriorly.  A treatment record dated on 
June 18, 1997 indicates that the veteran had hemoptysis that 
might be secondary to aspiration in view of his poor 
neurological status.  A chest x-ray revealed an infiltrate in 
the right lower lobe, and the veteran's condition was noted 
to deteriorate.  A subsequent chest x-ray revealed a 
worsening infiltrate on the right with some atelectasis and a 
possible infiltrate on the left.  The veteran's condition 
deteriorated to the point where he was requiring 100 percent 
of oxygen.  As noted above, no autopsy was performed 
following the veteran's death.   The report of this 
hospitalization contains diagnoses of aspiration pneumonia, 
with hemoptysis and E. Coli; progressive neurologic 
dysfunction, of undetermined etiology; hemoptysis; a history 
of a malignant melanoma; and glaucoma.

During her February 1998 VA hearing, the appellant contended 
that the veteran's neurological condition was misdiagnosed 
and that he had been given inappropriate medications that had 
produced side effects.  She asserted that the veteran's 
condition was exacerbated as a result of his psychiatric 
condition and his medications and that this exacerbation 
caused his death.

B.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A 
service-connected disorder is one which was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991). 

However, the initial question which must be answered in this 
case is whether the appellant has presented a well-grounded 
claim for service connection.  In this regard, the appellant 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Competent medical evidence is required where the 
determination involves medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the Board has reviewed all of the medical 
evidence of record but finds that there is no competent 
medical opinion, or other evidence, of a nexus between the 
veteran's immediate cause of death, pneumonia, and his period 
of military service.  Furthermore, there is no competent 
medical evidence suggesting that the veteran's service-
connected psychoneurosis or appendectomy scar caused or 
contributed to cause death, even assuming a causal connection 
between the veteran's pneumonia and his underlying 
neurological condition; neither disability has been shown to 
be related to a service-connected disability.  The only 
evidence of record suggesting that a disability of service 
origin caused or contributed to cause death is the lay 
opinion of the appellant.  However, lay persons who are 
untrained in the field of medicine are not competent to 
provide an opinion on matters such as medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board is empathetic with the appellant in view of the death 
of her husband.  However, the Board is confined to applying 
the relevant legal criteria and may not go beyond the factual 
evidence presented to provide a favorable determination.  

In short, in the absence of competent medical evidence of a 
nexus or link between the cause of the veteran's death and 
his period of active military service, including his service-
connected disabilities, the Board must deny the appellant's 
claim for service connection for the cause of the veteran's 
death as not well grounded.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
As the appellant's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support this claim.  See Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997) ("there is nothing in the text of § 5107 
to suggest that [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim").

C.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 
& Supp. 1998) for the cause of the veteran's death

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

Again, however, the initial inquiry before the Board is 
whether the appellant has submitted a well-grounded claim, as 
is required under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App at 81; Grottveit v. Brown, 5 
Vet. App. at 93 (1993). 

With regard to this claim, the Board has reviewed all of the 
medical evidence of record but finds that there is no 
competent medical opinion, or other evidence, of a nexus 
between the veteran's immediate cause of death, pneumonia, 
and any incident of VA treatment, including the dispensing of 
medication.  The only evidence of record suggesting such a 
nexus is the lay opinion of the appellant.  Again, however, 
the appellant has not been shown to possess the medical 
expertise to render an opinion on a matter such as causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of competent medical evidence of a nexus or link 
between the cause of the veteran's death and VA treatment, 
the Board must deny the claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) as not well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93; Tirpak 
v. Derwinski, 2 Vet. App. at 611 (1992).  As the appellant's 
claim is not well grounded, the VA has no further duty to 
assist her in developing the record to support this claim.  
See Epps v. Gober, 126 F.3d at 1467-68.

D.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991)

Under 38 U.S.C.A. § 1318 (West 1991), the Secretary shall pay 
DIC benefits to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling for a period of ten 
years or more immediately preceding death, or, if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty.  Id.  See also 
38 C.F.R. § 3.22 (1998).

In this case, the combined evaluation for the veteran's 
service-connected disabilities at the time of death was 10 
percent, and the veteran was not in receipt of a total 
disability evaluation for service-connected disabilities for 
a period of 10 or more years immediately preceding his death.  
Therefore, as the criteria for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 (West 1991) have not been met in 
this case, the appellant's claim must be denied.

E.  Conclusion

In this case, the Board observes that both the RO and the 
Board denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for the cause of the veteran's death 
on the basis that the claims are not well grounded.  
Additionally, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make these 
two claims well grounded, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

A well-grounded claim not having been submitted, entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1998) for the cause of the veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

